Citation Nr: 0934931	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in June 2008.  A transcript of the hearing is of 
record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran contends that he has a left leg disability that 
is related to his military service.  He reports that he had 
surgery on his left leg in service and that he continues to 
experience pain and scarring.  There are no service treatment 
records (STRs) in the claims file.  An April 2006 report from 
the National Personnel Records Center (NPRC) indicates that 
the Veteran's STRs were among those thought to have been 
destroyed in a 1973 fire at NPRC.  In cases where records are 
lost or presumed lost, a heightened duty is imposed on the 
Board to consider the applicability of the benefit-of-the-
doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision when the Veteran's medical 
records have been destroyed.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

A private medical record dated in September 2007 indicates 
that the Veteran had a history of left leg pain and 
claudication.  A Doppler study showed mild to moderate 
disease in the left dorsalis pedes territory.

Lay statements from the Veteran's wife and sister dated in 
June 2008 indicate that the Veteran had problems with his 
left leg when he was a child and that he has struggled and 
limped with his left leg most of his life.  At his hearing in 
June 2008, the Veteran confirmed having trouble with his left 
leg prior to service and testified that when he tried to 
enlist in the Navy, he was found unfit for service because of 
his left leg.  He testified that he was later inducted into 
the Army.  The Veteran testified that he had additional 
surgery on his left leg following service, and that he 
continued to have pain after service, which still persists.  
He also testified that he receives treatment for his left leg 
from Dr. S. in Clinton, Indiana.  There are no records from 
Dr. S. in the claims file.  

Here, it appears that the Veteran had some sort of surgery on 
his left leg in service.  There is also evidence that the 
Veteran has a current left leg disability.  However, the 
Veteran has not been afforded a VA examination to determine 
what residuals, if any, that the Veteran has as a result of 
his in-service surgery or whether his service aggravated a 
pre-existing leg disability.  The Board therefore finds that 
a VA examination is necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions).  

Since the case is being remanded for an examination, the 
agency of original jurisdiction (AOJ) should also obtain the 
private records identified by the Veteran at his hearing in 
June 2008.  The Board notes that regarding the Veteran's 
post-service surgery, he testified that the facility that 
performed the surgery was still in existence, but had changed 
names.  He also testified that it is located in Champaign, 
Illinois.  On remand, the AOJ should request that the Veteran 
provide any additional information that he may have about the 
facility that performed the surgery and then attempt to 
obtain those records if sufficient information to do so is 
provided. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claim.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical 
records identified by the Veteran that 
have not been secured previously.  The 
records sought should include any 
medical records identified by the 
Veteran at his June 2008 hearing, 
including records from Dr. S. and 
records from the Veteran's post-service 
surgery.  If the AOJ is unsuccessful in 
obtaining any medical records 
identified by the Veteran, it should 
inform him and his representative of 
this and ask them to provide a copy of 
additional medical records they may 
have obtained on their own that have 
not been secured previously.  

The AOJ should also contact the service 
departments to obtain any personnel 
records relating to the Veteran, 
especially any from the Department of 
the Navy that might show the Veteran 
was found unfit for service.

2.  The AOJ should thereafter schedule 
the Veteran for a VA examination to 
determine what disabilities, if any, 
the Veteran has of the left leg and 
whether they are related to his 
military service, including whether any 
left leg disability chronically 
worsened beyond natural progression 
during his military service.  The 
examiner should obtain a detailed 
medical history of the Veteran's 
problems with his left leg prior to his 
military service.  Specifically, the 
examiner is to express an opinion as to 
the medical probabilities that any 
diagnosed left leg disability is 
related to his service, including 
whether any pre-existing left leg 
disability chronically worsened beyond 
natural progression during his military 
service.  (Although the examiner may 
feel that he/she must rely on 
speculation to arrive at an opinion, it 
should be kept in mind that educated 
conjecture based on the available 
record, including the Veteran's 
testimony, by a medical professional is 
more helpful than no opinion at all.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ. The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

